        Case 6:19-mj-00781-JCM Document 1 Filed 09/16/19 Page 1 of 2
                                                                                    FILED
                                                                            September 16, 2019
                                                                           CLERK, U.S. DISTRICT CLERK
                       IN THE UNITED STATES DISTRICT COURT                 WESTERN DISTRICT OF TEXAS
                                                                           BY
                       FOR THE WESTERN DISTRICT OF TEXAS                                      DEPUTY
                                       WACO DiVISION

 UNITED STATES OF AMERICA,
                                                   CRIMINAL NO.      W19-781M
                      Plaintiff,
                                                   INFORMATION
 V.                                                [Count One: 18 U.S.C. § 7(3), 13 and
                                                                                -
                                                   T.P.C. § 49.04(a) and (d) Driving
 RYAN JAMES THORNTON,                              While Intoxicated (BAC 0.15)
                                                   Count Two: 50 U.S.C. § 797(a)(1)     -
                      Defendant.                   Violation of Security Regulations and
                                                   Orders]


THE UNITED STATES ATTORNEY CHARGES:

                                      COUNT ONE
                  [18 U.S.C. § 7(3), 13 and T.P.C. § 49.04(a) and (d)]

       On or about August 2, 2019, at the Fort Hood Military Reservation, Waco Division,

Western District of Texas, a place within the special maritime and territorial jurisdiction of

the United States, the Defendant,

                                   RYAN JAMES THORNTON,

did operate a motor vehicle in a public place while intoxicated and at the time of testing

had a blood alcohol level above 0.15, in violation of Title 18, United States Code, Sections

7(3),13 and Sections 49.04(a) and (d) of the Texas Penal Code.

                                         COUNT TWO
                                     [50 U.S.C. § 797(a)(i)]

       On or about August 2, 2019, at the Fort Hood Military Reservation, Western District

of Texas, the Defendant,

                                   RYAN JAMES THORNTON,
        Case 6:19-mj-00781-JCM Document 1 Filed 09/16/19 Page 2 of 2




did, within the jurisdictIon of the United States, wilfully violate a defense property security

regulation or order, to wit: Department of Defense Manual 5200.08 Volume 3, in violation

of Title 50, United States Code, Section 797(a)(1).




                                           JOHN F. BASH
                                           United States Attorney




                                           By:t/
                                           KIAHHN' L. JACSO)4
                                           Special Assistant U. S. Attorney
